     Case 9:18-cv-80176-BB Document 573-2 Entered on FLSD Docket 06/10/2020 Page 1 of 1

                                                 Page 390                                                    Page 392
 1              If Dr. Wright was blind and you asked          1   disability.
 2     me that question, I would say that that individual      2            Am I -- am I getting to -- or -- or --
 3     should be treated differently than everybody else       3        Q. I understand. Let me just follow up
 4     because that individual has what society calls "a       4   with a couple of questions.
 5     disability"; he doesn't see.                            5            It sounds to me like what -- what
 6              So in that way, I am asking for you to         6   you're saying is you want to be able to explain to
 7     treat that individual who is blind or deaf              7   a jury how they should receive Dr. Wright's
 8     differently than most others.                           8   testimony; is that fair?
 9              Dr. Wright is not deaf, is not blind,          9            MS. MCGOVERN: Object to the form of
10     and his very presentation is probably his worst        10      the question.
11     enemy because he conveys a sense of                    11            THE WITNESS: I want to contextualize
12     supreme competence as he speaks. I would like for      12      his style of being so that they focus on -- on
13     people to believe that when he is transgressing the    13      the material aspects of the case and don't
14     rules of common sense, the laws and conventions of     14      have the personal impressions that would be
15     social interaction, when he's being pedantic, when     15      tantamount to punishing him for -- for his
16     he is reciting lectures and when he is giving you      16      disability. That's what I'm saying.
17     histories of words, that he's not doing that           17            BY MR. BRENNER:
18     contemptuously. He's not doing that as a way of        18        Q. Okay. And do you have any specific
19     being evasive. He is not deliberately contriving       19   recommendations -- and if you don't, just tell me
20     falsehoods in this regard. This is the way he is.      20   you don't -- on any limitations, changes, additions,
21              Because if people understand that             21   any -- any modifications on how Dr. Wright should be
22     despite his high intellect, there are areas in his     22   questioned at trial?
                                                 Page 391                                                    Page 393
 1     being -- in his being in the world that are             1        A. I would have suggestions, but I'm not
 2     profoundly deficient. People will judge him by the      2   sure that I should, you know, insert myself into
 3     facts, but they are not going to have impressions       3   your case.
 4     that are going to be detrimental to his                 4            I'll be happy to provide those
 5     presentation, things that were not deliberate --        5   suggestions if you and your counterparts agree that
 6     they were not created for the purpose of deceit.        6   you would like me to make some suggestions. I'll be
 7              That's all I need. I need him to be            7   happy to do so.
 8     treated on the basis of whatever are the technical      8            But I'm not -- this goes beyond the
 9     facts of this case. But sometimes people go beyond      9   scope of what I intended to do --
10     the facts, and they judge the person. And he is a      10        Q. Okay.
11     person that -- as he put it himself, he is not good    11        A. -- and it's -- I don't play a role that
12     with people. People don't like him. He doesn't         12   I was not asked to.
13     think about people. And that can be very               13        Q. That's perfectly -- that's a perfectly
14     detrimental to his legal standing, particularly        14   valid answer.
15     within the context of a jury proceeding, which I       15            MR. BRENNER: Other than making sure
16     assume is what you're going to have, when people are   16      we have all the exhibits or our ducks are in a
17     going to look at him and they are going to have        17      row, I don't have any more questions -- I'm
18     disdain for a man who comes across as -- as            18      sorry, sir. You seem like you want to say
19     arrogant, as self-centered, as inhumane, almost, as    19      something?
20     if his pursuit is more important than the people       20            THE WITNESS: Yes. I just want to
21     that he affected in his life.                          21      make sure because I am -- I'm a little tired.
22              This is the way he is. That is his            22      So let me just make sure that I know what I




                                                                                    95 (Pages 390 to 393)
